DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed June 9, 2021 has been entered. 
Claims 1-13 are pending in this application. 

Terminal Disclaimer
The terminal disclaimer filed on June 9, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,575,834 B2 and U.S. Patent No. 10,585,747 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Limberg (U.S. Patent Application Publication No. 2007/0140369 A1) discloses: A computer program product, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions readable by a processor, executable by the processor, or readable and executable by the processor to cause the processor to:
receive, by the processor, data comprising a plurality of data elements, each data element comprising one byte (The Examiner finds the byte segment length as disclosed in Limberg would be obvious to use any segment length, including one byte in length.);
create, by the processor, a binary sequence comprising a plurality of bonus bits using a first binary sequence generator . . . ;
pass, by the processor, each data element along with its corresponding parity bit to an input of a data path 
(Paragraphs [0043], [0044], [0059], and [0123]: 
A program source 1 of a principal transport stream is connected to supply the successive 187-byte data packets in that transport stream for being written into a first-in/first-out buffer memory 2 for temporary storage therein. A data randomizer 3 is connected for receiving data packets read from the FIFO buffer memory 2 and randomizing the bits in those data packets by exclusive-ORing those bits with the bits of a 216-bit maximal length pseudo-random binary sequence (PRBS). The PRBS, which is initialized at the beginning of each data field, is that specified in A/53, Annex D, §§ 4.2.2 titled “Data randomizer”. The portion of the PRBS used in exclusive-ORing each data segment is that portion which is suitable for the location of that data segment in the non-interleaved data field that will be assembled for subsequent (207, 187) lateral R-S FEC coding, convolutional interleaving and trellis coding. A (207, 187) lateral Reed-Solomon forward-error-correction encoder 4 is connected for receiving from the data randomizer 3 the randomized 187-byte data packets of the principal transport stream. The (207, 187) LRS FEC encoder 4 converts these randomized 187-byte data packets to respective 207-byte segments of (207, 187) lateral Reed-Solomon forward-error-correction coding that appends the respective twenty parity bytes of the coding of each randomized 187-byte data packet after the conclusion thereof. The (207, 187) LRS FEC encoder 4 is of a first type, which is conventional in nature; and the practice specified in A/53, Annex D, §§ 4.2.3 titled “Reed-Solomon encoder” is followed. A time-division multiplexer 5 used to assemble data fields is connected for receiving at a first of its two input ports the 207-byte segments of (207, 187) LRS FEC coding generated by the (207, 187) LRS FEC encoder 4.

The Examiner interprets “the bits of the PRBS” as the claim limitation “a bonus bit”.  Furthermore, the data randomizer 81 exclusive-ORs (i.e., providing parity calculation to) the bits of each data packet read from the FIFO memory 7 with the bits of the PRBS teaches the limitation, “create, by the processor, a binary sequence comprising a plurality of bonus bits using a first binary sequence generator . . . ; pass, by the processor, each data element along with its corresponding parity bit to an input of a data path”. Therefore, the “first binary sequence generator” includes references 1, 2, 3, and 4 of Figure 21.).
However, Limberg does not disclose: wherein the first binary sequence generator comprises one or more linear feedback shift registers (LFSRs);
a total length of the binary sequence being equal to or greater than a maximum burst size of the data.
Cudak et al. (U.S. Patent No. 5,862,452) teaches: wherein the first binary sequence generator comprises one or more linear feedback shift registers (LFSRs) (The Examiner further finds Cudak teaches the data randomizer of Limberg can include a LFSR.  See Cudak 5:7–8 (“[A] random number generator (linear feedback shift register, LFSR; 608)”) The Examiner, therefore, finds it would have been obvious for one of ordinary skill in the art to combine the LFSR of Cudak with the data randomizer of Limberg to achieve data randomization.).
 a total length of the binary sequence being equal to or greater than a maximum burst size of the data (Ajima utilizes CCITT Recommendation 0.150-0.153 and the like so that several types of maximal-length sequence (so called M-sequence) pseudorandom (PRBS) signals are used as test patterns used for such an error detector. A burst frame transmission scheme may be employed depending on the specifications and type of the target system 1 shown in FIG. 49. In this scheme, for example, signal transmission only in a predetermined time interval TB, and cessation of transmission in a succeeding predetermined time interval TC are repeated, as shown in FIG. 54. In this case, therefore, in the idle time interval TC, reception of the reception code a is stopped in the code error detection apparatus 3. For this reason, when bit errors in a transmitted code in this burst frame transmission scheme are to be measured by using M-sequence PRBS signals, pattern synchronization must be reestablished for each burst frame. See Col. 4, lines 14-26. However, the burst frame and the establishment of synchronization cannot be properly detected.
Col. 11, lines 21-37:  The code error detection apparatus of Ajima performs bit error detection even with respect to a start portion of a reception code input before a reference code based on a PRBS signal output from an FSR incorporated in the apparatus is synchronized with the reception code, when bit error detection is to be performed by using an M-sequence PRBS signal as a test signal so as to evaluate a target digital system to be measured. For this object, the code error detection apparatus includes an FIFO type shift register for delaying the reception code, input before the reference code based on the PRBS signal output from the incorporated FSR is synchronized with the reception code, by an integer multiple of (2m -1) bits, thereby performing bit error detection with respect to each bit of the delayed reception code upon establishment of the synchronization. Accordingly, the synchronization permits scaling according to the length of the current burst error.).

Independent claims 7 and 13 recite similar limitations as independent claim 1 and therefore, the Examiner finds claims 7 and 13 are allowable over the prior art for the same reasons as set forth above in claim 1.
	Claims 2-6 and 8-12 are also allowable due to their dependency on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE VALLECILLO/Primary Examiner, Art Unit 2112